                                    Case 1:21-mj-00211-ZMF Document 7 Filed 02/17/21 Page 1 of 1
AO 442 (Rev. 11111) Arrest Warrant




                                                         UNITED STATES DISTRICT COURT
                                                                                                        for the

                                                                                      District of Columbia

                         United States of America
                                             v.                                                             )
                       DAVID ALAN BLAIR                                                                     )    Case: 1:21-mj-00211
                                                                                                            )    Assigned to: Judge Faruqui, Zia M
                                                                                                            )    Assign Date: 2/9/2021
                                                                                                            )    Description: COMPLAINT W/ARREST WARRANT
                                                                                                            )
                                         Defendant


                                                                             ARREST WARRANT
To:         Any authorized                law enforcement        officer


            YOU ARE COMMANDED                                to arrest and bring before a United                           States magistrate    judge without unnecessary               delay
(name of person to be arrested)                                                                                    David Alan Blair
who is accused of an offense                      or violation   based on the following                         document     filed with the court:

o     Indictment                   o       Superseding       Indictment                  o Information                     o   Superseding      Information         N Complaint
o     Probation      Violation           Petition           o    Supervised          Release Violation               Petition         o Violation      Notice       0 Order of the Court
This offense is briefly described                     as follows:

  18 U.S.C. § 111(a)(l)                  - assault on federal officer or on person assisting federal officer;
 18 U.S.C. § 231(a)(3) - Obstruction                      of Law Enforcement                  During Civil Disorder;
 18 U.S.C. § 1752(a)(l)                  - Knowingly       Entering or Remaining                    in any Restricted          Building or Grounds Without Lawful Authority;
  18 U.S.C. § l752(a)(2)                  - disorderly     conduct on restricted grounds impeding                           govt. business;
 18 U.S.C. § 1752(a)( 4) - physical                      violence on restricted grounds;                                                                              2021.02.09
 40 U.S.C. § 5104(e)(2)                  - Violent Entry and Disorderly                 Conduct on Capitol Grounds.
                                                                                                                                                                      20:48:23
Date:          2/9/2021                                                                                                                                               -05'00'
                                                                                                                                        Issuing officer's signature

City and state:                               Washington,        D.C.
                                                                                                                     Zia M. Faruqui, U.S. Magistrate                   Judge
                                                                                                                                         Printed name and title


                                                                                                     Return

           This warrant was received on (date)                       ___:;J=-.j./_'.:....<...I_;J_oQ_, __       , and the person was arrested on           (date)
at (city and state)   WASf{,/\) fi-rQllj , PC

Date:    _ __,__J./n--'-I_f3_:JfJ_I __



                                                                                                                5a    <foI\JA-rJ{~.J         .ru(._, rTf
                                                                                                                                         Printed name and ti e
                                                                                                                                                                ((5    I )P,;-CI,A,("   Af,~".I"()
